Citation Nr: 1551029	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  05-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2008, the Veteran testified at a hearing before the Board held at the RO.  A transcript of this hearing has been added to the record.  

In September 2010, the Board issued a decision granting an initial evaluation of 70 percent for the Veteran's PTSD.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2011, pursuant to a Joint Motion for Remand (JMR), the Court issued an Order vacating the Board's September 2010 decision only to the extent that it denied entitlement to an initial evaluation in excess of 70 percent for PTSD and remanded the appeal back to the Board for compliance with the instructions in the JMR.  The JMR further directed the Board to consider the issue of entitlement to TDIU.  

In September 2011, the Board remanded both issues for additional development.  The issues were again remanded in December 2013.    

For the reasons indicated below, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

VA obtained an additional medical opinion in January 2015 as requested in the December 2013 Board remand.  The examiner reviewed the Veteran's claims file and found that the Veteran's alcohol dependence would not affect his employment as he had been in remission for one year in 2012.  The Board notes that treatment records show subsequent use of alcohol to cope with emotions.  Additionally, the examiner noted that "With regards to the etiology of alcohol consumption, this Writer was unable to identify a time frame when he started to abuse alcohol. It may be that the Veteran started drinking to cope with his PTSD symptoms during the war and after; or he may have had an alcohol problem prior to the military which was aggravated by service.  He may have consumed alcohol due to Cluster B
Personality Traits or another life stressor (family death, marital stress).  Regardless, without actual evidence stating his etiology, this makes it impossible for Writer to answer the questions below."  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court admonished the Board for relying on medical opinions that were unable to provide an opinion regarding etiology, without resorting to mere speculation, as cause for denying the Veteran's claims.  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Board acknowledges that psychological examination is based largely on interview and in-person examination.  The Board notes that the history of the Veteran's alcohol use is available through these examination methods and may allow the examiner to provide a nexus opinion.  Therefore, the Board finds that a new VA psychiatric examination is necessary.

Again, the Veteran's claim regarding his disability rating for PTSD affects the disabilities considered under his TDIU claim; therefore, the increased rating and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, still be premature.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the current nature and etiology of the Veteran's alcohol abuse.  The claim file must be reviewed by the examiner in conjunction with the examination.  All necessary tests must be conducted.  

Following review of the claim file and examination of the Veteran, the examiner must:

a.)  State whether it is at least as likely as not (a 50 percent or greater probability) that his alcohol abuse is a separate disability either caused by or aggravated by his service-connected PTSD.  

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

b.)  If not, then the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol abuse is a symptom of his service-connected PTSD.  If the examiner determines it is a symptom of the PTSD, he should note the current level of severity of the Veteran's PTSD when including the Veteran's alcohol abuse as a symptom.

c.)  If the examiner finds that the Veteran's alcohol abuse is caused by, aggravated by, or a symptom of the PTSD, then the examiner should also address whether the Veteran's alcohol dependence, in conjunction with the Veteran's other service connected disabilities, prevents the Veteran from obtaining and maintaining substantially gainful employment.  The examiner should not consider the Veteran's age or nonservice-connected disabilities in making this determination.  

The examiner should take a thorough history of the Veteran's alcohol use.  He should specifically note that the Veteran's alcohol use continued after the one year remission noted in 2012.  If the examiner finds that he still cannot provide an opinion, the examiner should state that there is no additional outstanding history or information that would allow for a non-speculative opinion.  

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Thereafter, readjudicate the claims.  If the claims remain denied, the Veteran and his representative must be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




